Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-32 are allowed.
Regarding claim 21 and dependents thereof, the prior art does not teach, “wherein the axis-unbalancing fault indicator is a system negative sequence component of a pitch- speed-normalized motor armature current, and wherein the axis-average fault indicator is a positive-sequence component of the same pitch-speed-normalized motor armature current.” 
Regarding claim 27 and dependents thereof, the prior art does not teach, “wherein the Pitch Fundamental-AC Analysis comprises: determining a standard deviation of a pitch-speed-normalized fundamental AC component of the pitch motor current for each pitch motor, wherein the standard deviation represents an unbalancing condition of the pitch system and is the axis- unbalancing fault indicator, and determining a three-axis mean value of the pitch-speed-normalized fundamental AC component of the pitch motor current for each pitch motor, wherein the three-axis mean value is the axis-average fault indicator.”
Grunnet teaches pitch analysis to determine faults within a wind turbine environment, but does not teach the claimed limitations of analysis found in claims 21 and 27 quoted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852